Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application DE 10 2017 114 565.6 filed on 6/29/17.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 9/27/22 have been fully considered but are not persuasive.  Accordingly, the rejections stand.

Examiner acknowledges Claim 37 has been added. 


With regards to the application of 35 U.S.C. section 112(f), Examiner respectfully submits the terms ‘source’ ‘unit’ and ‘detector’ are deemed generic placeholders.  Accordingly, the application of the statute stands. 

Regarding Applicant’s remarks and amendments on Pages 7-12, Applicants amendment and remarks filed on 9/27/22 have been fully considered but are not persuasive.  Accordingly, the rejections stand whereby Examiner has provided additional citation to the prior art of record to read upon the newly amended language (See rejection contained herein).  KANE in view of RUMPF does read upon the limitations as recited whereby Examiner has provided additional citation to the prior art of record to read upon the newly amended language and whereby KANE does consider a measured distance value to a material from the device of measurement (See rejection contained herein).  In addition, KANE was not relied upon to disclose ‘a pixelated radiation source’ that is ‘configured to emit electromagnetic radiation’ but instead is relied upon in part by RUMPF which does disclose pairwise different properties (See rejection contained herein).  Applicant’s Claim 18 language does not exclude the embodiments of the prior art of record that reads upon the claim language as recited and construed.  Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing an after final response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance in an effort to avoid an RCE.  For Claim 36 RUMPF was relied upon only to disclose and thereby does disclose radiation with pairwise different properties, at least one semiconductor chip, a source part of a common semiconductor chip, and relied upon for measuring a time period from transmission of a transmitted signal (See rejection contained herein).  As well, KIENZLER discloses was relied upon only to disclose and thereby does disclose a transmitted signal to a reception of a received signal corresponding to the transmitted signal, wherein a measurement of the time period of several measuring regions has a common starting time (See rejection contained herein).

Finally, Examiner has made a prima facia case for obviousness in combining the prior art of record to read upon the newly amended claims (See rejection contained herein).  Accordingly, the rejections stand.

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 18-27, & 36-37 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 18-27 & 36-37, a radiation detector configured to detect is considered to read on Fig. 1A radiation detector 30; a control unit configured to operate is considered to read on Fig. 1A control unit 40; a pixelated radiation source configured to emit is considered to read on Fig. 1A pixels 101-103.
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing an after final response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance in an effort to avoid an RCE.   Possible considerations would be to incorporate some or all subject matter deemed allowable herein.  Furthermore, adding limitations directed towards an optical distance measuring device containing radiation sources in a plurality of wavelength ranges is disclosed in prior art AI et al. (US Pub. No.: 2015-0238999), and would not further allowance if proposed in a potential amendment.  

FINAL REJECTION
Claims 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (Pub. No:  US 2015-0288893) in view of RUMPF et al. (Pub. No:  US 2017-0363931).

As per Claim 18 KANE discloses An optical distance measuring device comprising (Figs. 1-7, 10-12 [Abstract] an optical detection system capable of determining a desired distance value [0045-0046] [0056-0058] [0067] distance determining [0078-0079] [0126-0127])
a pixelated radiation source (Figs. 1-7, 10-12 [Abstract] ROI and at least two pixels [0054-0059] signals pixelated source and detection [0067-0069]), the pixelated radiation source having at least two pixels (Figs. 1-7, 10-12 [Abstract] ROI and at least two pixels [0054-0059] signals pixelated source and detection [0067-0069]); 
a radiation detector configured to detect electromagnetic radiation emitted by the radiation source and reflected in measuring regions (Figs. 1-7, 10-12 reflected light [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] signals pixelated source and detection [0068-0069]) 
and a control unit configured to operate the radiation source and to receive electrical signals from the radiation detector (Figs. 1-7, 10-12 processor 120 control [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] [0068-0069]), wherein the pixelated radiation source is configured to illuminate different measuring regions (Figs. 1-7, 10-12 reflected light [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] signals pixelated source and detection [0068-0069]) wherein the optical distance measuring device is configured to measure at least one distance of the optical distance measuring device to at least one measuring region (Figs. 1-7, 10-12 [Abstract] an optical detection system capable of determining a desired distance value for a material layer [0045-0046] [0056-0058] [0067] distance determining [0078-0079] [0126-0127])
KANE does not disclose RUMPF discloses a radiation source configured to emit electromagnetic radiation (Figs. 1, 5-10 17 [0005] [0011-0012] [0074] [0112]), electromagnetic radiation with pairwise different properties (Figs. 1, 5-10 17 two pairwise properties [0005] [0031-0032] [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a radiation source configured to emit electromagnetic radiation, electromagnetic radiation with pairwise different properties as taught by RUMPF into the system of KANE because of the benefit taught by RUMPF to disclose a system directed towards the ability for manipulating electromagnetic radiation properties and pathways as an advancement system for electromagnetic radiation processing whereby KANE is directed towards electromagnetic radiation properties and would benefit from these related advanced teachings to extend and improve upon system functionality.

As per Claim 23 KANE discloses The optical distance measuring device according to claim 18, wherein the radiation detector comprises a plurality of detection regions arranged side by side in a lateral plane (Figs. 1-7, 10-12 [0013-0014] [0039] [0043-0046] ROI surface regions side by side [0054-0059] [0068-0069] [0078-0080]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (Pub. No:  US 2015-0288893) in view of RUMPF et al. (Pub. No:  US 2017-0363931), as applied in Claim 18, 23, and further in view of VON KOBLINSKI et al (US Pub. No.: 2017-0062289).

As per Claim 19 KANE discloses The optical distance measuring device according to claim 18, wherein the control unit is configured to (Figs. 1-7, 10-12 processor 120 control [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] [0068-0069]) 
operate the pixels of the pixelated radiation source (Figs. 1-7, 10-12 [Abstract] ROI and at least two pixels [0054-0059] signals pixelated source and detection [0068-0069] [0079]); wherein the pixels are configured to emit the electromagnetic radiation (Figs. 1-7, 10-12 reflected light [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] signals pixelated source and detection [0068-0069])
KANE does not disclose RUMPF discloses electromagnetic radiation with pairwise different properties (See said analysis for Claim 18)
KANE and RUMPF do not disclose but VON KOBLINSKI discloses individually operate the pixels of a source (Figs. 1, 5, 9-12 [0028] [0058] [0069] control unit 1210 for pixels 900 [0080-0081])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include individually operate the pixels of a source as taught by VON KOBLINSKI into the system of KANE and RUMPF because of the benefit taught by VON KOBLINSKI to disclose finer pixel manipulation control in a system that contains an electromagnetic radiation source whereby KANE and RUMPF each contain an electromagnetic radiation source for processing concerns and would benefit from additional functionality controls to extend upon system capabilities.

Claim 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (Pub. No:  US 2015-0288893) in view of RUMPF et al. (Pub. No:  US 2017-0363931), as applied in Claim 18, 23, and further in view of RUBACK et al. (US Pub. No.: 2018-0059014).

As per Claim 21 KANE discloses The optical distance measuring device according to claim 18, wherein the electromagnetic radiation emitted by the pixels (See said analysis for Claim 18)
KANE and RUMPF do not disclose but RUBACK discloses pixel is pulse width modulated and the different properties comprise amplitude, frequency, phase and/or pulse duration (Figs. 1, 3-11 [0097] PWM contains properties at least one and the properties are different from one another [0207] [0209] [0213]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pixel is pulse width modulated and the different properties comprise amplitude, frequency, phase and/or pulse duration as taught by RUBACK into the system of KANE and RUMPF because of the benefit taught by RUBACK to disclose extended pixel property considerations for radiated signals whereby KANE and RUMPF systems area directed towards manipulation of electromagnetic radiation and would benefit from advancements or expanded features for pixel processing and manipulation. 

As per Claim 27 KANE discloses The optical distance measuring device according to claim 18, wherein the control unit is configured to (See said analysis for Claim 18)
KANE and RUMPF do not disclose but RUBACK discloses determine a mean distance of the measuring regions from the optical distance measuring device (Figs. 1, 3-11, 14-15 average mean target regions [0207] [0225-0226] [0233] [0242]) (The motivation that applied in Claim 21 applies equally to Claim 27). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (Pub. No:  US 2015-0288893) in view of RUMPF et al. (Pub. No:  US 2017-0363931), as applied in Claim 18, 23, and further in view of AI et al. (US Pub. No.: 2015-0238999).

As per Claim 22 KANE discloses The optical distance measuring device according to claim 18, wherein the radiation detector comprises (See said analysis for Claim 18): electromagnetic radiation emitted by the pixelated radiation source (Figs. 1-7, 10-12 reflected light [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] signals pixelated source and detection [0068-0069])
KANE and RUMPF do not disclose but AI discloses a wavelength filter, wherein the wavelength filter is configured to at least partially reflect and/or absorb radiation of a wavelength range different from a wavelength range of the radiation (Figs. 1-6 reflect radiate [0027] [0043-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wavelength filter, wherein the wavelength filter is configured to at least partially reflect and/or absorb radiation of a wavelength range different from a wavelength range of the radiation as taught by AI into the system of KANE and RUMPF because of the benefit taught by AI to disclose radiated signal wavelength considerations that include distinction for range values whereby KANE and RUMPF are systems for EM radiation processing and would benefit from incorporating radiated wavelength manipulation into the electromagnetic radiation processing system. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (Pub. No:  US 2015-0288893) in view of RUMPF et al. (Pub. No:  US 2017-0363931), as applied in Claim 18, 23, and further in view of CARR (Pub. No.: US 2018-0374981).

As per Claim 24 KANE discloses The optical distance measuring device according to claim 18, wherein the pixelated radiation source is configured to emit the electromagnetic radiation (Figs. 1-7, 10-12 [Abstract] ROI and at least two pixels [0054-0059] signals pixelated source and detection [0068-0069] [0079]); and wherein the radiation detector is configured to detect electromagnetic radiation (Figs. 1-7, 10-12 reflected light [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] signals pixelated source and detection [0068-0069])
KANE and RUMPF do not disclose but CARR discloses emit electromagnetic radiation in a visible wavelength range, and detect electromagnetic radiation in the visible wavelength range (Figs. 6-12 disclosing capabilities therefrom [0074-0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include emit electromagnetic radiation in a visible wavelength range, and detect electromagnetic radiation in the visible wavelength range as taught by CARR into the system of KANE and RUMPF because of the benefit taught by CARR to disclose visible wavelength range values whereby KANE and RUMPF are systems for radiation processing and would benefit from incorporating visible wavelength manipulation into the EM radiation processing system. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (Pub. No:  US 2015-0288893) in view of RUMPF et al. (Pub. No:  US 2017-0363931) in view of KIENZLER et al. (Pub. No:  US 2017-0184709).

As per Claim 36 KANE discloses An optical distance measuring device comprising (See said analysis for Claim 18): 
a pixelated radiation source with at least two pixels (See said analysis for Claim 18), wherein the radiation source comprises pixels or the radiation source are part of a common (Figs. 1-7, 10-12 [0013-0014] [0039] [0043-0046] detector 50 and ROI [0054-0059] signals pixelated source and detection [0068-0069]); and wherein the pixelated radiation source is configured to illuminate different measuring regions with electromagnetic radiation (See said analysis for Claim 18); a radiation detector configured to detect the electromagnetic radiation emitted by the radiation source and reflected in the measuring regions (See said analysis for Claim 18); and a control unit configured to: operate the radiation source and to receive electrical signals from the radiation detector (See said analysis for Claim 18 and Claim 19),
KANE does not disclose RUMPF discloses radiation with pairwise different properties (Figs. 1, 5-10 17 two pairwise properties [0005] [0031-0032] [0074]); at least one semiconductor chip, a source part of a common semiconductor chip (Figs. 1, 5-10 17 [0072] [0107-0111]); and measure a time period from transmission of a transmitted signal (Figs. 1, 5-10 17 [0030-0031] [0105] [0141]) (The motivation that applied in Claim 18 applies equally to Claim 36) 
KANE and RUMPF do not disclose but KIENZLER discloses a transmitted signal to a reception of a received signal corresponding to the transmitted signal, wherein a measurement of the time period of several measuring regions has a common starting time (Figs. 1-4 [Abstract] common for the TOF regions [0008-0009] [0029-0031] [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transmitted signal to a reception of a received signal corresponding to the transmitted signal, wherein a measurement of the time period of several measuring regions has a common starting time as taught by KIENZLER into the system of KANE and RUMPF because of the benefit taught by KIENZLER to disclose an optical distance measurement device using TOF to aid in distance measuring whereby  KANE and RUMPF include distance determination concerns and would benefit from the advancements for TOF and other measurements techniques to improve upon distance accuracy.
Allowable Subject Matter
REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (KANE, Pub. No:  US 2015-0288893; RUMPF, Pub. No:  US 2017-0363931; VON KOBLINSKI, Pub. No.: 2017-0062289; RUBACK, US Pub. No.: 2018-0059014; CARR, Pub. No.: US 2018-0374981; AI, US Pub. No.: 2015-0238999; KIENZLER, Pub. No:  US 2017-0184709) does not teach nor suggest in detail the limitations: 
“A method for operating an optical distance measuring device for measuring a distance of a transit time of electromagnetic radiation, wherein the optical distance measuring device includes a pixelated radiation source with at least two pixels, a projection optic arranged downstream of the radiation source in a radiation direction, a radiation detector, and a control unit configured to operate the radiation source and to receive electrical signals from the radiation detector, and wherein the radiation source comprises at least one semiconductor chip and at least some pixels of the radiation source are part of a common semiconductor chip, the method comprising: illuminating different measuring regions with the electromagnetic radiation with pairwise different properties; reflecting at least part of the electromagnetic radiation in the measuring regions; detecting at least part of reflected electromagnetic radiation by the radiation detector; and determining a mean distance between each of the measuring regions and the distance measuring device by the control unit by measuring a time period from transmission of a transmitted signal to reception of a received signal corresponding to the transmitted signal, wherein a measurement of the time periods of several measuring regions has a common starting time” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record KANE does not teach or suggest in detail an optical distance measuring device for measuring distances of electromagnetic radiation transit times.  The prior art does not teach a projection device, a semiconductor chip that contains pixels of the radiation source, or teach illuminating different measuring regions with electromagnetic radiation that contains pairwise different properties.  KANE is also silent as to determining a mean distance between measuring regions, measuring time periods between transmission of a transmitted signal and reception of a received signal corresponding to the transmitted signal, and silent to a measurement of the time periods of several measuring regions has a common starting time as presented by the Applicant.  
KANE only teaches an optical distance measuring device that contains a pixelated radiation source with at least two pixels, a radiation detector for electromagnetic radiation that is emitted by the radiation source and reflected in measuring regions.  The prior art also teaches receiving electrical signals from the radiation detector and a pixelated radiation source that illuminates different measuring regions.  
Whereas, as stated above, Applicant’s claimed invention recites operating an optical distance measuring device for measuring a distance of a transit time of electromagnetic radiation, wherein the optical distance measuring device includes a pixelated radiation source with at least two pixels, a projection optic arranged downstream of the radiation source in a radiation direction, a radiation detector, and a control unit configured to operate the radiation source and to receive electrical signals from the radiation detector.  The claims also recite that the radiation source comprises a  semiconductor chip and some pixels of the radiation source are part of a common semiconductor chip.  The claims further recite illuminating different measuring regions with the electromagnetic radiation with pairwise different properties, and determining a mean distance between each of the measuring regions and the distance measuring device by the control unit by measuring a time period from transmission of a transmitted signal to reception of a received signal corresponding to the transmitted signal, wherein a measurement of the time periods of several measuring regions has a common starting time. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 28-35 are allowed. 

Claims 20, 25-26, 37 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20, 25-26, 37 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The optical distance measuring device according claim 18, further comprising: a projection optic, wherein the projection optic is arranged downstream of the pixelated radiation source in a radiation direction, wherein the projection optic is configured to assign electromagnetic radiation emitted by the pixelated radiation source to the measuring regions, wherein each measuring region is assigned to electromagnetic radiation of at least one pixel" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 25 the prior art of record either alone or in reasonable combination fails to teach or suggest “The optical distance measuring device according to claim 18, wherein the pixelated radiation source is configured to emit electromagnetic radiation in a plurality of wavelength ranges , wherein the radiation detector comprises a wavelength filter, and wherein the wavelength filter is configured to reflect and/or absorb at least part of the electromagnetic radiation emitted by the pixelated radiation source" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 26 the prior art of record either alone or in reasonable combination fails to teach or suggest “The optical distance measuring device according to claim 25, wherein the pixelated radiation source is configured to emit electromagnetic radiation in a plurality of wavelength ranges, and wherein a converter is configured to at least partially convert the electromagnetic radiation generated in the radiation source into electromagnetic radiation of another wavelength range" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 37 the prior art of record either alone or in reasonable combination fails to teach or suggest “The optical distance measuring device according to claim 18, wherein the pixels of the pixelated radiation source comprise a contiguous active region, and wherein the pixels are separately operable" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 20, 25-26, 37, the closest prior art of record KANE et al. (Pub. No:  US 2015-0288893), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  KANE only discloses an optical distance measuring device that contains a pixelated radiation source with at least two pixels, a radiation detector for electromagnetic radiation that is emitted by the radiation source and reflected in measuring regions.  The prior art also teaches receiving electrical signals from the radiation detector and a pixelated radiation source that illuminates different measuring regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481